 In theMatterof THE NATIONALLIME& STONE COMPANY (FINDLAYPLANT)andINTERNATIONAL UNIONOF OPERATING ENGINEERS,LOCALS 18 AND 18 C (AFL)Case No. 8-R-2049.-Decided July 18,1946Messrs. D. G. SleeandV. C. Lytle,of Findlay, Ohio, for the Com-pany.Hartshorn, Thomas, Abele, Mitchell,andEdelman, by Mr. ArnoldM. Edelman,of Cleveland, Ohio, andMr. Frank P. Converse,of Cleve-land,Ohio, andMr. M. E. Holstein,of Toledo, Ohio, for the Engi-neers.Messrs. A. 'B. SparksandCarl C. Schmidt,of Columbus, Ohio, andMr. Frank C. Corwin,of Findlay, Ohio, for the Construction Workers.Mr. B. M. Ettenson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by the Internaional Union of OperatingEngineers, Locals 18 and 18 C (AFL), herein called the Engineers,alleging that a question affecting commerce had arisen concerningthe representation of employees of The National Lime & Stone Com-pany (Findlay Plant), Findlay, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before John A. Hull, Jr., Trial Examiner.The hearing was held at Findlay, Ohio, on May 29, 1946. The Com-pany, the Engineers, and United Construction Workers, affiliated withUnited Mine Workers of America (AFL), herein called the Construc-tionWorkers, appeared and participated.All parties were affordedfull opportunity to be heard, to examine, and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing, theConstructionWorkers moved to dismiss the petition, which motionwas referred to the Board by the Trial Examiner. For reasons statedin Section III,infra,the motion is hereby denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:69 N. L.R. B., No. S1.648 THE NATIONAL LIME & STONE COMPANY649FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe National Lime & Stone Company is an Ohio corporation withits principal offices at Findlay, Ohio.The Company operates plantsat five cities in the State of Ohio where it is engaged in the manu-facture of commercial and railroad stone and other lime and stoneproducts.This proceeding is concerned only with its plant locatedat Findlay, Ohio, where it is engaged in the manufacture of crushedlimestone for use in the construction and maintenance of roads andstreets and ballast for railroad tracks.During a 6-month periodpreceding the date of this hearing, the Company sold products fromitsFindlay plant valued at in excess of $50,000, and of such amountin excess of $10,000 was sold to three different interstate railroads.During the same period the Company purchased supplies valued at inexcess of $15,000, of which amount in excess of $900 was received byitat its Findlay plant from points outside the State of Ohio. Thetotal value of finished products produced at all Ohio plants of theCompany during the past calendar year was in excess of $500,000 invalue, and of that amount in excess of 30 percent was shipped topoints outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Locals 18 and 18 C, isa labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Company.United Construction Workers, affiliated with United Mine Workersof America, is a labor organization, affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Engineers asthe exclusive bargaining representative of the employees at the Com-pany's Findlay, Ohio, plant, until the Engineers has been certifiedby the Board in an appropriate unit.At the hearing, the Construction Workers moved to dismiss thepetition on the grounds that the Company has engaged in unfairlabor practices tending to frustrate its employees' desire to be repre-sented by the Construction Workers, that a pending charge relating tothese alleged unfair labor practices precludes the Board from pres-ently making a determination of representatives and that the Con-structionWorkers was certified as the statutory bargaining agent of {650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees of the Company at its Findlay, Ohio. plant, on Novem-ber 11, 1944.We find no merit in this motion. The charge to whichtheConstructionWorkers refers was administratively dismissedafter investigation,' and the certification of the Construction Workers,.having been issued more than a year before these proceedings wereinstituted, presents no bar.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning4of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll parties agree that the appropriate unit for the purposes of col-lective bargaining at the Company's Findlay, Ohio, plant should in-clude all production and maintenance workers and exclude all clericaland supervisory employees.The record reveals that there are onlythree clerical workers and only one employee, the plant superintendent,who has the right to hire, promote, discharge, discipline, or otherwise.effect changes in the status of employees, or effectively recommend such.action.The plant superintendent, therefore, is the only employeewhose duties bring him within our customary definition of a super-visory employee.We find that all production and maintenance employees of the Com-pany at its Findlay, Ohio, plant but excluding clerical workers, theplant superintendent, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such.action, constitute a unit appropriate for the purposes of collective bar-;gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsIThe Regional Director dismissed the charge in Case No. 8-G-1878, and on May 31,1946, the Board dismissed the Construction workers' appeal.2Cf.Matter of Kimberly-Clark Corporation,61 N. L.R. B. 90;Matter of Omaha PackingCompany, 67 N. L.R. B. 304;Matter of Con P. Curran Printing Company,67 N. L. R. B.1419. THE NATIONAL LIME & STONE COMPANY651Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The National Lime& Stone Company (Findlay Plant), Findlay, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-national Union of Operating Engineers, Locals 1S and 18 C (AFL)or by United ConstructionWorkers, affiliated with United MineWorkers of America, for the purposes of collective bargaining, or byneither.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.